Citation Nr: 1419982	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has a current bilateral hearing loss disability for VA purposes.  See July 2011 VA examination; 38 C.F.R. § 3.385 (2013).  The Veteran asserts that he was exposed to loud noise in the Air Force due to close proximity to noise from B-52 bombers.  The Board finds the Veteran's statement to be competent and credible, and consistent with the circumstances of his service.  Thus, the Board finds the Veteran was exposed to loud noise in service.  

A July 2011 VA examiner found the Veteran's hearing loss was not likely due to or the result of in-service noise exposure.  However, the opinion is internally contradictory.  The VA examiner stated that the bilateral hearing loss could be due to "occupational and recreational noise effects."  The Veteran's occupational exposure included exposure to loud noise in the Air Force.  Thus, the statement is inconsistent with the examiner's conclusion that the Veteran's hearing loss is not related to service.  Accordingly, the July 2011 VA opinion is inadequate and has no probative value.  The Board also finds that a December 2011 addendum opinion is inadequate as the VA examiner addressed scarring in the Veteran's eardrums, but did not address the Veteran's exposure to loud noise in service.

In an undated private opinion, received in May 2012, a private physician opined that the Veteran's hearing loss is "most likely due to his history of military service."  

The Veteran also submitted a lay statement from his wife stating that she noticed the Veteran's hearing loss after his service in the Air Force.  As a lay person , the Veteran's wife is competent to report symptoms capable of lay observation, such as observing symptoms of hearing loss since service.

The Board finds that a preponderance of the evidence shows that the Veteran's bilateral hearing loss is related to service.  The Veteran has a bilateral hearing loss disability and was exposed to loud noise in service.  The May 2012 private opinion reflects that the Veteran's hearing loss is related to service.  The only negative opinions of record are inadequate.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


